NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                         AUG 19 2022
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

TONATIHU AGUILAR,                                No.    17-16013

                Petitioner-Appellant,            D.C. No. 2:14-cv-02513-DJH

 v.
                                                 MEMORANDUM*
CHARLES L. RYAN; ATTORNEY
GENERAL FOR THE STATE OF
ARIZONA,

                Respondents-Appellees.

                   Appeal from the United States District Court
                             for the District of Arizona
                   Diane J. Humetewa, District Judge, Presiding

                      Argued and Submitted February 6, 2019
                       Submission Vacated March 19, 2019
                          Resubmitted August 12, 2022
                                Phoenix, Arizona

Before: HAWKINS, M. SMITH, and HURWITZ, Circuit Judges.

      Tonatihu Aguilar was convicted of two first-degree murders in Arizona state

court. Aguilar was sixteen at the time of each crime. For the first conviction, Aguilar

was sentenced to life without the possibility of parole (“LWOP”), and for the second,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
he was resentenced to LWOP after his death sentence was vacated in light of Roper

v. Simmons, 543 U.S. 551 (2005). Arguing that the LWOP sentences violated the

Eighth Amendment’s prohibition against cruel and unusual punishment because of

his age at the time of the murders, Aguilar unsuccessfully sought post-conviction

relief in state court. Aguilar’s 28 U.S.C. § 2254 habeas corpus petition was then

denied by the district court, which granted a certificate of appealability. We affirm.

      1. Aguilar contends that his LWOP sentences were unconstitutional under the

Supreme Court’s decisions in Miller v. Alabama, 567 U.S. 460 (2012), and

Montgomery v. Louisiana, 577 U.S. 190 (2016), because neither sentencing judge

made an express nor an implicit finding of incorrigibility. Although that argument

finds some facial support in the language of those two cases, it is foreclosed by the

Supreme Court’s later decision in Jones v. Mississippi, in which certiorari was

granted for the express purpose of explaining “how to interpret Miller and

Montgomery.” 141 S. Ct. 1307, 1313 (2021). Jones clarified that the Eighth

Amendment categorically forbade mandatory sentencing schemes and required

“only that a sentencer follow a certain process—considering an offender’s youth and

attendant characteristics—before imposing” LWOP. Id. at 1311 (quoting Miller,

567 U.S. at 483). The Court stressed that “a separate factual finding of permanent

incorrigibility is not required,” id. at 1318, nor is an “on-the-record sentencing

explanation with an implicit finding of permanent incorrigibility,” id. at 1320. The


                                          2
“key assumption of both Miller and Montgomery,” the Court explained, “was that

discretionary sentencing allows the sentencer to consider the defendant’s youth, and

thereby helps ensure that life-without-parole sentences are imposed only in cases

where that sentence is appropriate in light of the defendant’s age.” Id. at 1318; see

also Jessup v. Shinn, 31 F.4th 1262, 1266 (9th Cir. 2022) (“Miller requires, for a

juvenile offender, an individualized sentencing hearing during which the sentencing

judge assesses whether the juvenile defendant warrants a sentence of life with the

possibility of parole.”).

      2. Both of Aguilar’s sentencing hearings complied with the rule announced

in Jones. Arizona law at the time of these sentencings did not require that LWOP

be imposed “automatically, with no individualized sentencing considerations

whatsoever.” Id. at 1267; see Ariz. Rev. Stat. § 13-703(A) (2001). In the first

sentencing, the judge referred to age as a mitigating factor and in the second case the

judge heard extensive argument about why Aguilar’s age supported a lesser

sentence. As Jones held, the Eighth Amendment requires no more.

      3. Aguilar also argues that his sentences were unconstitutional because the

Arizona legislature had in 1993 eliminated parole for crimes committed in 1994 or

later, and replaced parole with a credit system for early release, see Jessup, 31 F.4th

at 1266–67, and that statutory scheme was not amended until after the Supreme

Court’s decision in Miller to allow life sentences with the possibility of parole for


                                          3
juvenile offenders convicted of first-degree murder, see State v. Randles, 334 P.3d

730, 732 (Ariz. Ct. App. 2014). However, in Jessup, we found that habeas relief

was not warranted in these circumstances because in imposing an LWOP sentence,

the sentencing judge considered the defendant’s “age and other relevant

considerations” before concluding that no possibility of release was warranted. 31

F.4th at 1267. We also noted that nothing “in the record suggests that the precise

form of potential release at issue had any effect on the sentencing judge’s exercise

of discretion. Much to the contrary, the record makes clear that the sentencing judge

(and everyone else involved) genuinely, if mistakenly, thought that he was

considering a sentence of life with the possibility of parole.” Id. The same is true

here.

        4. Finally, Aguilar contends that Arizona law at the time of his sentencings

did not afford the judge the discretion Miller requires because age did not

automatically justify a sentence other than death and because Arizona had a causal-

nexus requirement for mitigating evidence in death penalty cases. Even assuming

that these arguments were exhausted in the state court, they fail. Even before Roper

held that a death sentence could not be imposed on a defendant less than eighteen

years of age, 543 U.S. at 568, Arizona law did not foreclose age from being a

substantial, or even dispositive, mitigating factor in capital sentencing decisions, see

State v. Jackson, 918 P.2d 1038, 1048 (Ariz. 1996); State v. Jimenez, 799 P.2d 785,


                                           4
797 (Ariz. 1990). Any causal-nexus requirement had been abandoned by the

Arizona Supreme Court by the time of Aguilar’s resentencing in the second case.

See State v. Anderson, 111 P.3d 369, 391–92 (Ariz. 2005). And, the record in the

first case does not suggest that any absence of a causal nexus prevented the judge

from considering Aguilar’s youth before imposing LWOP; indeed, as noted above,

the judge expressly noted age as a mitigating factor.1

      AFFIRMED.




1
      Aguilar’s motion for judicial notice is denied.

                                          5